By the Court
: On the 2d of June, 1852, and for some time *29prior thereto, Catharine Pfeiffer was a resident of Polk township, in Crawford county, having a legal settlement in that township. On the 25th of March, 1853, one Jacob Purkeypile was appointed the guardian of said Catharine Pfeiffer, she then being declared a lunatic. The residence of the guardian was then and ever since has been in Jackson township, in Crawford county. ITe took the lunatic from her residence in Polk township into his custody at his residence in Jackson township, where she has since remained. She had property and effects in the hands of her guardian, by which she was supported until the 3d of June, 1860, when the trustees of Jackson township commenced to support her, her own means having been exhausted. On May 29th, 1862, notice was given to the trustees of Polk township to fix their liability, provided said lunatic had not, in the meantime, become a resident and charge in Jackson township, and gained a settlement therein. On this state of facts the court of common pleas, in an action brought by the trustees of Jackson township against the trustees of Polk township to recover for the relief thus afforded to said lunatic, held that she was a resident of Jackson township, and had no legal settlement in Polk township, and that the latter township was not liable for the support of the lunatic, and gave judgment accordingly. Exception was taken to this holding and judgment, and to reverse the same a petition in error was filed in the district court, and was therein reserved to this court for decision. Held — that there is no error in the holding and judgment of the common pleas.

Judgment affirmed.